DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  the claim limitation “...two-dimensional images sequentially generate” in line 10 should be amended to read -- two-dimensional images sequentially generated--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim limitation “...that generates a three-dimensional image of the organ, the blood vessel, or the medical instrument, based on the two-dimensional image” in lines 7-9 is indefinite because it is unclear how can a 3D image can be generated from a single 2D image.  For examining purpose, it is assumed that the 3D image is generated from the sequentially generated 2D images.

Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-10, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2016/140116; hereinafter Shimizu, relied on English translation), in view of Strommer et al. (US 2002/0049375; hereinafter Strommer). 

	Regarding claim 1, Shimizu discloses a diagnostic imaging apparatus and image construction method.  Shimizu shows  image processing device (see 100 in fig. 1; par. [0001]) comprising: a motor connected (see 102, 243 in fig. 2) with an ultrasound element or an image sensor element located inside a tubular member (see fig. 1 and 2); and a processor configured to sequentially generate two-dimensional images of an organ, a blood vessel, or a medical instrument, based on information on the organ, the blood vessel, or the medical instrument which is acquired by the ultrasound element or the image sensor element (see par. [0020], [0034], [0036], [0038]), and that generates a three-dimensional image of the organ, the blood vessel, or the medical instrument, based on the two-dimensional images sequentially generated (see abstract), wherein the motor is configured to move the ultrasound element or the image sensor element along an extending direction of the tubular member (see par. [0035], [0036], [0038]), and wherein the image processing device includes memory (see 210 in fig. 2) configured to store  position correspondence information indicating a position along a predetermined coordinate axis inside the three-dimensional image which corresponds to a position of the motor and/or image correspondence information in which the position along the predetermined coordinate axis inside the three-dimensional image is associated with each of the two-dimensional images sequentially generated (see par. [0035], [0036], [0038]), and wherein the processor is configured to determine a position inside the three-dimensional image corresponding to a current position of the ultrasound element or the image sensor element, based on the position correspondence information or the image correspondence information (see par. [0020], [0034], [0036], [0038]), and to generate display information, in which the determined position inside the three-dimensional image is identified and displayed inside the three-dimensional image (see par. [0038], see 324 fig. 3A).
	But, Shimizu fails to explicitly state displaying the information in real time, and to update, in a case where the display information is previously displayed, the display information by using newly generated display information. 
	Strommer disclose an apparatus for real time quantitative 3D image reconstruction of a moving organ and intra-body navigation.  Strommer teaches information in real time (see par. [0041], [0143], [0147]), and to update, in a case where the display information is previously displayed, the display information by using newly generated display information (see par. [0095], [0119], [0143], [0145], [0147]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of displaying the information in real time, and to update, in a case where the display information is previously displayed, the display information by using newly generated display information in the invention of Shimizu, as taught by Strommer, to provide an improved navigation system for navigation a tool within the patient. 
	Regarding claim 2, Shimizu shows wherein the memory is configured to store the position correspondence information and correlation position correspondence information indicating a position of the ultrasound element or the image sensor element with respect to the position of the motor see par. [0020], [0034], [0036], [0038], and wherein the processor is configured to determine the position along the predetermined coordinate axis inside the three-dimensional image corresponding to the current position of the ultrasound element or the image sensor element (see par. [0020], [0034], [0036], [0038], which is specified by a current position of the motor, based on the position correspondence information and the correlation position correspondence information (see par. [0020], [0034], [0036], [0038].
	Regarding claim 3, Shimizu shows  wherein the motor is configured to move at a constant speed (see par. [0028], wherein the processor is configured to sequentially  generate current two-dimensional images showing an inner portion of the organ or the blood vessel at a predetermined time interval, based on the information acquired by the ultrasound element or the image sensor element at the current position (see par. [0020], [0034], [0036], [0038], and generates serial number information associated with the current two-dimensional image in an ascending order, and wherein the position correspondence information includes information on a moving speed of the motor and information on the predetermined time interval (see par. [0020], [0034], [0036], [0038]).
Regarding claim 6, Shimizu shows  an image processing device comprising: a motor (see 102, 243 in fig. 2) connected with an ultrasound element or an image sensor element located inside a tubular member (see fig. 1 and 2); and a processor configured to sequentially generate two-dimensional images of an organ or a blood vessel, based on information on the organ, the blood vessel, or the medical instrument which is acquired by the ultrasound element or the image sensor element (see par. [0020], [0034], [0036], [0038]), and that generates a three-dimensional image of the organ or the blood vessel, based on the two-dimensional image (see par. [0035], [0036], [0038]), wherein the motor causes the ultrasound element or the image sensor element to reciprocate along an extending direction of the tubular member (see par. [0035], [0036], [0038]), and wherein the processor is configured to sequentially generate the two-dimensional images, based on the information acquired in a time-dependent manner while the ultrasound element or the image sensor element is caused to reciprocate by the motor (see par. [0020], [0034], [0036], [0038]).
But, Shimizu fails to explicitly state generating 2D and 3D image of the medical instrument, and wherein the processor configured to detect, based on the 2D images sequentially generated, a relative position of the medical instrument with respect to the organ or the blood vessel, and to generate display information in which an image of the medical instrument is displayed at a position corresponding to the detected relative position of the medical instrument in a 3D image of the organ or the blood vessel. 
Strommer disclose an apparatus for real time quantitative 3D image reconstruction of a moving organ and intra-body navigation.  Strommer teaches generating 2D and 3D image of the medical instrument (see par. [0041], [0178], [0179]),  and wherein the processor configured to detect, based on the 2D images sequentially generated, a relative position of the medical instrument with respect to the organ or the blood vessel (see par. [0031], [0034], [0041], [0043]), and to generate display information in which an image of the medical instrument is displayed at a position corresponding to the detected relative position of the medical instrument in a 3D image of the organ or the blood vessel (see fig. 9; par. [0178], [0179]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of generating 2D and 3D image of the medical instrument, and wherein the processor configured to detect, based on the 2D images sequentially generated, a relative position of the medical instrument with respect to the organ or the blood vessel, and to generate display information in which an image of the medical instrument is displayed at a position corresponding to the detected relative position of the medical instrument in a 3D image of the organ or the blood vessel in the invention of Shimizu, as taught by Strommer, to provide an improved navigation system for navigation a tool within the patient. 

Regarding claim 7, Shimizu shows wherein the image processing unit includes a memory configured to store the the two- dimensional images sequentially generated and the three-dimensional image (see 210 in fig. 2).
Regarding claim 8, Shimizu shows wherein the processor is configured to specify the position of the ultrasound element or the image sensor element in the extending direction of the tubular member, based on the position of the motor in the extending direction of the tubular member (see par. [0020], [0034], [0036], [0038]).
Regarding claim 9, Shimizu shows wherein the motor is further configured to  rotate the ultrasound element or the image sensor element along a circumferential direction of the tubular member (see par. [0034], [0035).
Regarding claim 10, Shimizu shows wherein the memory is configured to further store information on a reciprocating range of the ultrasound element or the image sensor element, and wherein the motor is configured to cause the ultrasound element or the image sensor element to reciprocate, based on the information on the reciprocating range (see par. [0034], [0035]).
Regarding claim 13, sShimizu discloses a diagnostic imaging apparatus and image construction method.  Shimizu shows sequentially generating, by a processor, two-dimensional images of an organ, a blood vessel, or a medical instrument, based on information on the organ, the blood vessel, or the medical instrument which is acquired by an ultrasound element or an image sensor element located inside a tubular member (see par. [0020], [0034], [0036], [0038]); and generating, by the processor, a three-dimensional image of the organ, the blood vessel, or the medical instrument, based on the two-dimensional images sequentially generated (see abstract), wherein the image display method further comprises: moving, by a motor connected with the ultrasound element or the image sensor element, the ultrasound element or the image sensor element along an extending direction of the tubular member (see 102, 243 in fig. 2; see par. [0035], [0036], [0038]); storing, in a memory, position correspondence information indicating a position along a predetermined coordinate axis inside the three-dimensional image which corresponds to a position of the motor and/or image correspondence information in which the position along the predetermined coordinate axis inside the three-dimensional image is associated with each of the two-dimensional images sequentially generated (see par. [0035], [0036], [0038]); determining, by the processor, a position inside the three-dimensional image corresponding to a current position of the ultrasound element or the image sensor element, based on the position correspondence information or the image correspondence information (see par. [0020], [0034], [0036], [0038]); generating, by the processor, display information, in which the determined position inside the 3D image is identified and displayed inside the 3D image (see par. [0038], see 324 fig. 3A).
But, Shimizu fails to explicitly state displaying the information in real time, and to update, in a case where the display information is previously displayed, the display information by using newly generated display information. 
	Strommer disclose an apparatus for real time quantitative 3D image reconstruction of a moving organ and intra-body navigation.  Strommer teaches information in real time (see par. [0041], [0143], [0147]), and to update, in a case where the display information is previously displayed, the display information by using newly generated display information (see par. [0095], [0119], [0143], [0145], [0147]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of displaying the information in real time, and to update, in a case where the display information is previously displayed, the display information by using newly generated display information in the invention of Shimizu, as taught by Strommer, to provide an improved navigation system for navigation a tool within the patient. 


Regarding claim 16, Shimizu and Strommer disclose the invention substantially described in the 103 rejection above, furthermore, Strommer teaches wherein the processor is configured to update, in a case where the display information is previously displayed, the display information by using newly generated display information (see par. [0095], [0119], [0143], [0145], [0147]).
Regarding claim 17, Shimizu discloses a diagnostic imaging apparatus and image construction method.  Shimizu shows  image processing device (see 100 in fig. 1; par. [0001]) comprising: a processor configured to sequentially generate two-dimensional images of an organ, a blood vessel, or a medical instrument, based on a peripheral information on the organ, the blood vessel, or the medical instrument which is acquired by the ultrasound element or the image sensor element (see par. [0020], [0034], [0036], [0038]), and to generate a three-dimensional image of the organ, the blood vessel, or the medical instrument, based on the two-dimensional images sequentially generated (see abstract); and a memory (see 210 in fig. 2) configured to store  position correspondence information indicating a position along a predetermined coordinate axis inside the three-dimensional is associated with each of the 2D images sequentially generated(see par. [0035], [0036], [0038]), wherein the processor is configured to sequentially generate the 2D images, based on the information acquired in a time-dependent manner while the ultrasound element or the image sensor element is caused to reciprocate along an extending direction of the tubular member (see par. [0020], [0034], [0036], [0038]), and wherein the processor is configured to determine a position inside the three-dimensional image corresponding to a current position of the ultrasound element or the image sensor element, based on the position correspondence information or the image correspondence information (see par. [0020], [0034], [0036], [0038]), and to generate display information, in which the determined position inside the three-dimensional image is identified and displayed inside the three-dimensional image (see par. [0038], see 324 fig. 3A).
	But, Shimizu fails to explicitly state displaying the information in real time, and to update, in a case where the display information is previously displayed, the display information by using newly generated display information. 
	Strommer disclose an apparatus for real time quantitative 3D image reconstruction of a moving organ and intra-body navigation.  Strommer teaches information in real time (see par. [0041], [0143], [0147]), and to update, in a case where the display information is previously displayed, the display information by using newly generated display information (see par. [0095], [0119], [0143], [0145], [0147]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of displaying the information in real time, and to update, in a case where the display information is previously displayed, the display information by using newly generated display information in the invention of Shimizu, as taught by Strommer, to provide an improved navigation system for navigation a tool within the patient. 

Claim 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (US 5,682,895), in view of Stommer et al. (US 2002/0049375; hereinafter Stroomer). 

	Regarding claim 1, Ishiguro discloses a 3D ultrasound image processing system.  Shimizu shows  image processing device (see 1 in fig. 1; col. 3, lines 401-46) comprising: a motor connected  with an ultrasound element or an image sensor element located inside a tubular member (see fig. 1 and 2; col. 4, lines 9-17); and a processor configured to sequentially generate two-dimensional images of an organ, a blood vessel, or a medical instrument, based on information on the organ, the blood vessel, or the medical instrument which is acquired by the ultrasound element or the image sensor element (see col. 6, lines 16-39), and that generates a three-dimensional image of the organ, the blood vessel, or the medical instrument, based on the two-dimensional images sequentially generated, wherein the motor is configured to move the ultrasound element or the image sensor element along an extending direction of the tubular member (see abstract; col. 6, lines 16-39), and wherein the image processing device includes a memory (see 34 in fig. 4) configured to  stores position correspondence information indicating a position along a predetermined coordinate axis inside the three-dimensional image which corresponds to a position of the motor and/or image correspondence information in which the position along the predetermined coordinate axis inside the three-dimensional image is associated with each of the two-dimensional images sequentially generated (see col. 5, lines 19-30, lines 31-49), and wherein the processor is configured to determine a position inside the three-dimensional image corresponding to a current position of the ultrasound element or the image sensor element, based on the position correspondence information or the image correspondence information (col. 5, line 66 to col. 6, line 16; col. 6, lines 32-39), and to generate display information, in which the determined position inside the three-dimensional image is identified and displayed inside the three-dimensional image (see col. 6, lines 45-line 57).
But, Shimizu fails to explicitly state displaying the information in real time, and to update, in a case where the display information is previously displayed, the display information by using newly generated display information. 
	Strommer disclose an apparatus for real time quantitative 3D image reconstruction of a moving organ and intra-body navigation.  Strommer teaches information in real time (see par. [0041], [0143], [0147]), and to update, in a case where the display information is previously displayed, the display information by using newly generated display information (see par. [0095], [0119], [0143], [0145], [0147]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of displaying the information in real time, and to update, in a case where the display information is previously displayed, the display information by using newly generated display information in the invention of Ishiguro, as taught by Strommer, to provide an improved navigation system for navigation a tool within the patient. 

	Regarding claim 4, Ishiguro shows wherein the storage unit stores the image correspondence information (see 34 in fig. 4; col. 12, line 62 to col. 13, line 20), and wherein the control unit generates a current two-dimensional image showing an inner portion of the organ or the blood vessel, based on the information acquired by the ultrasound element or the image sensor element at the current position (col. 12, line 62 to col. 13, line 20), extracts a two-dimensional image similar to the current two-dimensional image from a plurality of the two-dimensional images included in the image correspondence information (col. 12, line 62 to col. 13, line 20), and determines the position along the predetermined coordinate axis inside the three-dimensional image corresponding to the extracted two-dimensional image, as the position inside the three-dimensional image corresponding to the current position of the ultrasound element or the image sensor element (col. 12, line 62 to col. 13, line 20).
	Regarding claim 5, Ishiguro shows wherein the control unit generates the current 2D images showing an inner portion of the organ or the blood vessel, based on the information acquired by the ultrasound element or the image sensor element at the current position (col. 12, line 62 to col. 13, line 20), and adds the 2D image to the display information (col. 12, line 62 to col. 13, line 20).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2016/140116; hereinafter Shimizu, relied on English translation), in view of Strommer et al. (US 2002/0049375; hereinafter Strommer) as applied to claims 6, 7 and 10 above, and further in view of Kemp (US 2012/0022360).
Regarding claim 11, Shimizu and Strommer disclose the invention substantially as described in the 103 rejection above, furthermore, shows an input unit (see 103 in fig. 1), but fails to explicitly state  wherein the memory is configured to store an  input start point position information and an input end point position information.
Kemp discloses a method for intravascular imaging and flushing.  Kemp teaches wherein the memory is configured to  store the input start point position information and the input end point position information (see par. [0077], [0078], [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of wherein the memory is configured to  store the input start point position information and the input end point position information the invention of Shimizu and Strommer, as taught by Kemp, to be able to know when  to star the imaging procedure for better quality image.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2016/140116; hereinafter Shimizu, relied on English translation),  in view of Strommer et al. (US 2002/0049375; hereinafter Strommer) as applied to claims 6-7, and further in view of Stigall et al. (US 2016/0287278; hereinafter Stigall).
Regarding claim 12, Shimizu and Strommer disclose the invention substantially as described in the 103 rejection above, furthermore, shows wherein the memory is configured to further store position designation information for designating a predetermined position in the extending direction (see par. [0020], [0034], [0036], [0038]), but fails to explicitly state wherein the ultrasound element or image sensor element is capable of acquiring peripheral information on a periphery of the tubular member, along a plane orthogonal to the extending direction, and generates 2D image, based on the peripheral information acquired by the ultrasound element or the image sensor.
Stigall discloses an ultrasound catheter system.  Stigall teaches wherein the ultrasound element or image sensor element is capable of acquiring peripheral information on a periphery of the tubular member (see par. [0038], [0043], [0044]), along a plane orthogonal to the extending direction (see par. [0038], [0043], [0044]), and generates 2D image, based on the peripheral information acquired by the ultrasound element or the image sensor (see par. [0038], [0043], [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized wherein the ultrasound element or image sensor element is capable of acquiring peripheral information on a periphery of the tubular member, along a plane orthogonal to the extending direction, and generates 2D image, based on the peripheral information acquired by the ultrasound element or the image sensor in the invention of Shimizu and Strommer, as taught by Stigall, to be able to guide the catheter and survey a treatment side. 

Response to Arguments
The previous claim interpretation under 35 USC 112 (f) for claim elements “a drive unit”, “an image processing unit”, “a storage unit”, “a control unit”, and “a display unit” has been withdrawn in view of Applicant’s amendments to the claims.
The previous claim rejection under 35 USC 112 (b) for claims 1, 5 and 13 has been withdrawn in view of Applicant’s amendments to the claims.  However, the previous claim rejection under 35 112 (b) for claim 6 is maintained as the Applicant did not make any amendments to the indefinite langue recited in claim 6, and no remarks with respect to the 35 USC 112 (b) for claim 6 in the response filed on 02/03/2022.
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior Office Action of record for any teaching or matter specifically challenged in the argument.  For claims 1, 13 and 17, the Examiner has provided new prior art Strommer to address the claim limitation of information in real time (see par. [0041], [0143], [0147]), and to update, in a case where the display information is previously displayed, the display information by using newly generated display information (see par. [0095], [0119], [0143], [0145], [0147]).  For claim 6, the Examiner has provided new prior art Strommer to address the claim limitation of generating 2D and 3D image of the medical instrument (see par. [0041], [0178], [0179]),  and wherein the processor configured to detect, based on the 2D images sequentially generated, a relative position of the medical instrument with respect to the organ or the blood vessel (see par. [0031], [0034], [0041], [0043]), and to generate display information in which an image of the medical instrument is displayed at a position corresponding to the detected relative position of the medical instrument in a 3D image of the organ or the blood vessel (see fig. 9; par. [0178], [0179]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793